Title: To James Madison from John Pearson and James Kimball, 22 July 1805 (Abstract)
From: Pearson, John,Kimball, James
To: Madison, James


          § From John Pearson and James Kimball. 22 July 1805, Newburyport. “We the Subscribers did in March last past Load and fix away the Brig Hannah, from this place, Isaac Bridges Master, with a Cargo of Boards, Staves, Oil & sundry other articles for the Island of Terciera, one of the Western Islands or Azores, the said Brig sailed from this port on the 13th. day of March, and nothing material occured untill the 30th. of the same Month, when a Sail was discovered a Stern which came alongside. She was the Cutter Providence of London, Commanded by Philip Le Roux, the said Captain Le Roux ordered Capt. Bridges to hoist out his Boat and come on board, Capt Bridges laid his Topsails aback, and told him that the Sea was so large and his Boat so small it was impossible to come on Board, he threatned him, if he did not come on board immediately he would Fire on him, Capt Bridges remonstrated against his Fireing, and told him he was at his Mercy, and would lay by all night untill the weather was more moderate, so that he could board him, and then hauled down his Colours, but the said Capt LeRoux still insisting he should get out his Boat, and began to Fire on him with Muskets & Great Guns, and after fireing sometime and still persisting in Capt Bridges getting out his Boat, and said Bridges remonstrating against such conduct and telling said L.Roux, that he was in a Lawful Trade, and no Treaty obliged him to risk his life in going on Board, & beging him not to Fire, but they continuing their Fire and threats, at length said Bridges was exasperated at such conduct, told him, as you will see in one of the Protests, to Fire, said L’Roux still firing at length Capt Bridges received two Shot one in his Groin and one in his thigh and was mortally wounded after the Captain was wounded the Mate found they persisted in Firing and he expected they should all be killed, and that he might as well be drowned as killed, lowered down the small Boat and fortunately got on Board the Cutter, at a Great hazard of his life, And the said Capt LeRoux told him he would have killed him likewise if he had not come on board, and said LeRoux-people told the Mate that said LeRoux ordered them to Fire at & kill said Capt Bridges: The Brig Hannah was however permitted to proceed. The Captain’s being wounded & she being near Fayal, the next day the Mate went in there, and put the Captain on shore, where he lingered nineteen Days in great pain and distress and then Expired, When the Captain got on Shore he knew the Voyage intended, could not be prosecuted, therefore sold the Cargo for the most that was offered there, to have it delivered at the Island of Graciosa, the Mate went there with the Brig and landed the Cargo and received the Wines on board which was received for it, and proceeded to Newburyport, where she arrived the 12th instant; in consequence of this Illegal, inhuman and barborous conduct of said LeRoux, a very worthy Man has lost his life and his fr⟨i⟩;ends are deprived of his earnings, and in addition to this, We the said owners have suffered a great Loss of property, say four or five thousand Dollars at least, the Brig We Chartered and in consequence of losing the Captain a considerable Loss of Charter was sustained and heavy expence, was incurred, and We can make it appear had our plan been executed in the manner We had directed, and which was every part of it lawful and proper, We should have received nearly double the amount of property we have, therefore, Sir, We feel very much injured and agreived and if satisfaction can be obtained, We expect to have it, it was the opinion of the British, French and American Consuls at Fayall, & the Merchants, that the said Capt LeRoux was liable for all damages sustained in Consequence of his unprecedented and barbarous Conduct, although he cannot make amends for Capt. Bridge’s Life, said Le Roux went into Fayall, and acknowledged that his conduct was wrong, and the Captains of several British Ships of War was of opinion that he would be Severely punished, and that all Loss & damages would be paid on representation being made to the British Goverment, we therefore Sir think this ought to be pursued by our Goverment as the Flag of the United States has been insulted, and a worthy Citizen deprived of his Life, as well as a great Loss of property to us, we would not Sir, dictate what measures sould be adopted, but ask your opinion and Assistance and wish to know wether our Goverment will pursue this Business and demand satis’faction through our Minister at London, or wether they will point out to us any other way of proceeding, we submit the whole Business to you hoping you will pursue this Business so degrading to the national Flag and to persons employed in a Lawful Commerce. We have a Protest made at Fayall, by said Capt Bridges, Mate & Crew, before the American Consul there, also a Protest made in Newburyport by the Mate and some of the Crew, also two Certificates, one from a Gentleman who was at Fayall, Merchant of Boston, & the Mates, Certifying the […] have sustained in our Property in consequence of […] not being pursued, these we have enclosed and […] procure other documents if necessary.”
        